Citation Nr: 9910908	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  91-54 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.  

This matter is once again before the Board of Veterans' 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
on the matter of entitlement to service connection for a 
cervical spine disorder.  Board decisions in March 1992, 
March 1994 and April 1997 remanded the case to the RO for 
further development.  


FINDING OF FACT

It is likely that the currently reported chronic cervical 
strain is linked to the veteran's inservice traction injury 
that resulted in disability to Muscle Group V, with secondary 
involvement of Muscle Groups I, II and IV of the right arm.


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in June 1969 the 
veteran sustained a static line injury of the right biceps 
while parachuting that was initially reported as a right arm 
contusion and included an examination reporting a normal 
neck.  He was given a temporary profile though early August 
1969.  

The veteran complained of right biceps pain in January 1970 
and surgical repair of the right biceps was completed in 
February 1970.  The physical therapy report of April 1970 
notes no external rotation of the shoulder and 90 degrees of 
abduction and flexion.  Thereafter in September 1970 a good 
range of motion of the right shoulder was reported and 
physical therapy was continued.  The temporary profile issued 
on account of the right biceps rupture was changed to a 
permanent one in December 1970.  He was seen requesting pain 
medication for right arm pain in February 1971.  The March 
1971 separation examination reported a normal spine and upper 
extremities.

A VA examination in May 1971 was directed to the right upper 
extremity and did not assess cervical spine function.  The 
veteran complained of a tired feeling on the right upper arm 
and shoulder.  The orthopedic examiner's diagnosis was 
postoperative residuals of rupture of the biceps muscles with 
moderate permanent impairment on the right.  The general 
medical examiner reported the veteran's complaints of pain 
and weakness and reported a diagnosis of residuals of 
ruptured right biceps with operation.

A record of private medical treatment from 1971 to 1976 
mentions in 1974 a right arm injury in service and injury to 
the chest and back muscles.  The right arm is mentioned again 
in early 1976.  

The veteran complained of left arm problems in connection 
with the right arm disability in 1972 correspondence.  A 
private medical examiner in 1972 reported only right shoulder 
motion in assessing the veteran's complaint of a vague ache 
about the shoulder aggravated by any form of strenuous 
activity.  

On a VA orthopedic examination in December 1972, the veteran 
complained that his right hand just hung limp and examination 
revealed a deformity in the arm and in the muscles of the 
shoulder girdle anteriorly.  There was limitation of motion 
and tenderness in the arm after brief use.  The diagnoses 
included Muscle Groups I, II and IV all in bad shape.  



In 1974 a private physician reported breakdown of the right 
biceps repair with severe cramping complained of as well as a 
need for additional surgery. 

A VA orthopedic examiner in 1974 reported the veteran's 
complaints regarding the right biceps as an aching pain and 
easy tiring on use.  The cervical spine was not mentioned in 
the report.  The cervical spine was not mentioned in a 
November 1974 VA medical statement that assessed motion of 
the right upper extremity joints.

In a VA vocational rehabilitation counseling record the 
veteran completed in 1982, the veteran in describing the 
limitations from his right upper extremity disability 
reported that he had neck pain after using his arm for ten 
minutes and that he experienced a stabbing pain to his upper 
neck if he used the arm too long.  A VA examination in late 
1982 in connection with the vocational rehabilitation 
assessment did not report any complaints or objective 
findings for the cervical spine or neck.  

In February 1984 correspondence, the veteran reported that 
his neck, shoulders and back were hurting.  A VA examination 
in early 1984 also reported neck pain and headache complaints 
and good range of motion with tenderness over the eighth 
cervical vertebra and tenderness to the right just at the 
edge of the scapula.  An X-ray of the cervical spine was 
reported as showing no demonstrable evidence of abnormalities 
of the bony compartments, intervertebral disc spaces and 
surrounding soft tissues.  The diagnosis was damage to Muscle 
Group V with secondary involvement of Muscle Groups I, II, 
and VI and deterioration of muscle power. 

The veteran again mentioned a neck condition in 
correspondence to the RO in 1989 seeking service connection 
on a secondary basis.  A report of VA hospitalization in 1989 
mentioned that the veteran had reinjured his shoulder 
approximately two years earlier and had been plagued with 
persistent pain in his back, neck and arm.  The diagnoses 
included status post musculoskeletal injury to the right 
shoulder in 1969.

VA records show the veteran was seen in late 1988 reporting 
pain since he hurt his right shoulder and neck two years 
earlier and pain in the cervical spine when he moved the arm.  
An X-ray of the cervical spine to evaluate cervical spine 
area pain was interpreted as showing loss of normal lordosis 
secondary to muscle spasm and intact vertebral bodies, 
intervertebral disc spaces, neural formania and posterior 
elements.  A follow up evaluation in late 1988 reported 
arthralgia and myalgia.  A VA rehabilitation medicine report 
in early 1989 noted the veteran's complaint of right 
shoulder, neck and upper back pain.  In late 1989 he reported 
intermittent neck pain since 1968 when injured jumping from a 
helicopter and reinjury two years previously while lifting a 
heavy object.  An examiner reported chronic neck problems and 
muscle spasm.  A clinical record entry in early 1990 reported 
muscle spasms in the neck secondary to trauma.  

On a VA examination in mid 1989, the veteran reported that 
the pain in his cervical region had begun two years 
previously when he was picking up a basket of clams and the 
basket slipped causing a wrenching-type injury to his right 
upper extremity.  He complained of an aching pain in the 
posterior deltoid region with rain or cold weather.  The 
examiner reported a full range of cervical spine motion in 
all planes with full extension causing mild distress in the 
C-7 and T-1 spinous processes.  An X-ray of the cervical 
spine was reported as showing no significant joint, soft 
tissue or osseous abnormalities.  The impression was no 
evidence of right shoulder or neck condition at the time of 
examination.  

G. Musselman, M.D., reported in late 1989 that the veteran 
had constant weakness in the right biceps muscle and that he 
had difficulty in his work as a clammer because of this 
weakness.

At a RO hearing in 1990, the veteran recalled neck problems 
at the time of his right upper extremity injury in service 
and stated that he first sought treatment two years earlier 
and currently had sharp pain and limited motion.  He did not 
recall any other injury to the neck and described the recent 
lifting injury (Transcript, at 9-11). 

In February 1990, Dr. Musselman reported that in addition to 
the right upper extremity disability the veteran had a 
disability of the neck that included recurrent bouts of 
muscle spasms with heavy lifting or straining of the neck.

The record includes a copy of a Social Security 
Administration (SSA) determination in May 1990 granting 
disability benefits.  The Administrative Law Judge noted the 
1988 VA cervical spine X-ray and that a follow up evaluation 
in late 1988 reported minor myalgia consistent with the 
veteran's history of a shoulder injury with neck pain, and 
that repeat X-ray in early 1989 was negative.  

On a VA examination in late 1990, it was reported that the 
veteran had neck muscle spasm in 1968 and that he had been in 
chronic therapy for this.  The impressions included neck 
pain.  An X-ray was reported as not revealing any significant 
bone or joint abnormality.  

On a VA examination of the muscles in 1992, the veteran 
recalled the right biceps injury in service and currently 
reported right shoulder pain and pain at the base of the 
neck.  It was noted that a normal evaluation of the neck and 
shoulder was reported in early 1989.  The physical 
examination was not directed to the cervical spine motion and 
the examiner indicated there was no evidence of cervical 
radiculopathy.

On a VA examination of the spine completed in 1992, the 
veteran recalled that another parachuter fell on him with 
additional injury to the cervical area.  The examiner 
reported right and left lateral turning of the neck to 85 
degrees, flexion of 55 degrees, and 40 degrees of extension 
with no significant tenderness or spasm.  An X-ray was 
interpreted as showing degenerative changes.  The impression 
was subjective complaints of chronic neck pain with history 
of muscle spasm without significant physical findings on 
examination and X-ray with degenerative changes.  The X-ray 
was reported as showing degenerative joint disease in the 
facets of C-7 and T-1, minimal disc space narrowing at C-6 
and normal alignment.



The examiner commented regarding the cervical spine that the 
veteran stated he injured his neck at the same time as the 
injury to the arm and shoulder, but that it was not 
considered to be related to the injury to Muscle Group V.  
The examiner stated that it was not felt that the right upper 
extremity problem, per se, was causing the neck disorder but 
as best as could be ascertained the veteran had intermittent 
neck pain with muscle spasms with a history of old injury.  
The examiner noted that the examination revealed no 
significant findings, although degenerative changes were 
noted on X-ray.  

The record shows that during a VA hospitalization in 1993, a 
cervical spine X-ray was reported as negative and the neck 
reported as supple.  The diagnoses included status post right 
shoulder and arm injury.  VA examination of the right upper 
extremity disability in 1995 did not address the cervical 
spine.  

On a VA examination of the spine in 1997 the veteran recalled 
the injury to the right biceps in service and described 
injury to the neck, head and shoulder at the time and neck 
pain since that time.  He also recalled a more recent lifting 
injury that caused straining of the shoulder and neck.  The 
examiner reported a mild decrease in the cervical lordosis.  
There was no malalignment, scoliosis or curvature that could 
be appreciated with palpation or inspection.  

The veteran had no myospasm and palpation about the cervical 
spine did not elicit tenderness.  The range of motion was 
flexion of 30 degrees, extension of 30 degrees, left bending 
of 25 degrees with pain, right bending of 30 degrees with 
mild pain, left rotation of 40 degrees with pain and right 
rotation of 50 degrees.  The examiner reported that an axial 
compression test exacerbated the pain.  An X-ray was 
interpreted as showing no evidence of facet hypertrophy or 
degenerative changes in the facet articulation, well-
maintained disc height and no evidence of translation of the 
vertebral bodies.  The impression was residual symptoms, 
status post severe traction injury to the right shoulder.

In discussing the evaluation, the examiner opined that the 
veteran's symptoms were consistent with the initial high 
energy traction injury to the right shoulder and neck and 
that the service-connected right upper extremity injury and 
neck injury are indeed one and the same and therefore would 
be service-connected.  Further, the veteran did not have any 
evidence of preexisting cervical spine condition so the 
contribution of the injury to the right arm and neck would be 
100 percent.  The examiner opined that there was no specific 
structural abnormality in the cervical spine, but that a 
residual traction injury to the paraspinous cervical muscles 
was totally consistent with the veteran's injury mechanism 
and symptoms.

On a VA neurology examination in 1997 the veteran reported 
much right arm pain extending into the neck after the 
parachuting injury.  He complained of persistent pain in the 
right side of the neck and shoulder.  He described many 
episodes of neck pain and that it was aggravated by any 
activity in his right upper extremity.  The examiner reported 
no objective indication of neurologic impairment but noted 
cervical spine changes with some loss of the normal curvature 
but no indication of major pathology.  The diagnosis was 
chronic shoulder and cervical strain with no objective 
neurological deficit.  

The RO in a Supplemental Statement of the Case issued in July 
1998 advised the veteran that there was no chronic cervical 
spine disability or abnormality of the neck or spine 
identified on examination and that the claim of service 
connection was not well grounded.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  


This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 




(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).




Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has met this burden, the Board finds that 
his claim for service connection for a cervical spine 
disorder is well grounded.  The essential elements of a well-
grounded claim are met.  There is evidence of a current 
disability, a medical diagnosis of chronic cervical strain 
has recently been provided.  There is the veteran's 
recollection of injury in service and there is medical 
evidence of a nexus between the inservice injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a result of the veteran having satisfied the elements for 
a well grounded claim, there is an obligation to assist him 
in the development of his claim.  The Board finds that this 
obligation has been met in view of the development that has 
been completed as result of several Board remands in this 
case.  There does not appear to be any deficiency in the 
development that could be viewed as potentially prejudicial 
to the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and private medical records that include 
several comprehensive examinations.  A diligent effort has 
been made to provide an adequate record.  The records that 
have been obtained are comprehensive and appear to provide a 
foundation for an informed decision.  


The truthfulness of the veteran's recollections of cervical 
spine or neck injury in service and its presentation 
thereafter cannot reasonably be questioned.  The Board notes 
that this disorder was not reported in service but there was 
obviously some question regarding the probative value of the 
separation examination that did not report an obvious defect 
of the right upper extremity.  

Significantly post service VA medical reports have confirmed 
a cervical spine disorder.  The competent medical evidence of 
record does not appear to discount a possible relationship to 
service.  Neck pain complaints appear to have predated the 
initial VA compensation claim, which in the Board's opinion 
adds credibility to the veteran's assertions.  There is also 
his sworn testimony.

A VA orthopedic examiner in 1997 described the factors that 
would plausibly link the veteran's neck complaints to the 
traction injury in service and the neurology examiner 
provided a diagnosis of chronic cervical strain.  There is as 
well Dr. Musselman's identification of a neck disability in 
1990.  It is important to note there is no competent evidence 
to rule out a relationship to the injury in service although 
a VA examiner in 1992 appeared to offer evidence against a 
secondary relationship.  There does not appear to be an 
approximate balance of the evidence regarding direct service 
connection to require application of the benefit of the doubt 
rule.  See, for example, 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.303(a).  

The recent VA examination appears to offer a plausible basis 
for a nexus to the injury in service for a current cervical 
strain.  The conclusions of the VA examiners in 1997 appear 
to have been based on a fair consideration of the material 
evidence, and to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The probative weight to be attached to 
this or any piece of evidence is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In other words, the Board finds that the evidentiary 
record supports a grant of entitlement to service connection 
for a cervical spine disorder.  


ORDER

Entitlement to service connection for a cervical spine 
disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

